            Case 1:20-cv-01377-GHW Document 17 Filed 08/12/20 Page 1 of 1
                                                             USDC SDNY
                                                             DOCUMENT
                                                             ELECTRONICALLY FILED
                                                             DOC #:
         MEMORANDUM ENDORSED                                 DATE FILED: 8/12/2020


                                                                                      Helen Davis Chaitman
                                                                                           hchaitman@chaitmanllp.com



                                                                                          August 12, 2020
          VIA ECF

          Hon. Gregory H. Woods, U.S.D.J.
          United States District Court
          Southern District of New York
          Daniel Patrick Moynihan Courthouse
          500 Pearl Street
          New York, New York 10007-1312

                   Re:     Irving H. Picard v. Estate of Seymour Epstein et al
                           Civil Action No. 20-cv-01377 (GHW)

          Dear Judge Woods:

                 I write on behalf of the Defendants to inform the Court that, in view of the proceedings in
          the Bankruptcy Court, we have decided not to file a motion before Your Honor at this time.


                                                                      Respectfully submitted,

                                                                      /s/ Helen Davis Chaitman

                                                                      Helen Davis Chaitman




In light of Defendants’ decision not to bring a motion to withdraw the bankruptcy reference, there is nothing more for this Court
to do in this case. Accordingly, the Court dismisses the case without prejudice under Federal Rule of Civil Procedure 41(a)(2).

The Clerk of Court is directed to terminate all pending motions and to close this case.

SO ORDERED.                                                                          _____________________________________
                                                                                              GREGORY H. WOODS
Dated: August 12, 2020                                                                       United States District Judge




          {00045040 1 }
